PER CURIAM:
Paul Yongo appeals the district court’s orders accepting the magistrate judge’s recommendation and dismissing his civil action for lack of subject matter jurisdiction, and denying his post-judgment motion to amend his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Yongo v. Nationwide Ins. Co., No. 5:07-cv-00094-D (E.D.N.C. May 16, 2008; May 27, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*260fore the court and argument would not aid the decisional process.

AFFIRMED.